United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30827
                        Conference Calendar



WARREN BROUSSARD,

                                    Plaintiff-Appellant,

versus

JAMES ANTHONY FLATTERY; NICHOLAS PASAO,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 1:05-CV-921
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Warren Broussard, federal prisoner # 08686-035, appeals

the district court’s dismissal of his Bivens** action as

frivolous and for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii).   Broussard has filed a motion to

proceed in forma pauperis (IFP) on appeal, challenging the

district court’s certification that his appeal was not taken in

good faith pursuant to Baugh v. Taylor, 117 F.3d 197, 199-202

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
      Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).
                            No. 05-30827
                                 -2-

(5th Cir. 1997).    He has also filed a motion for appointment of

counsel, which is denied.

       Broussard argues that the district court made assumptions

that were not based on the record, but he does not state to which

assumptions he is referring.    He contends that the district court

did not consider the pleadings in the light most favorable to

him.    Broussard contends that the defendants have demonstrated

complete indifference to his medical needs.    He argues that the

district court’s dismissal was based on unsworn and unbelievable

responses in the administrative process record.    Broussard does

not provide any specifics concerning which parts of the medical

and administrative records, which were attached by Broussard to

his complaint in support of his complaint, were supposedly

“unbelievable.”

       The exhibits demonstrate, as the district court so noted,

that Broussard received treatment for his knee on an ongoing

basis, including several MRI’s and an orthopedic consultation.

The orthopedist recommended that Broussard was not a candidate

for surgery because he was too young and recommended conservative

treatment.    Broussard received medication for pain.   The district

court correctly concluded that Broussard’s claim amounted to no

more than a disagreement with his medical treatment.     See Varnado

v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

       The district court’s certification that Broussard’s appeal

is not taken in good faith is upheld, Broussard’s motion for IFP
                           No. 05-30827
                                -3-

is denied, and this appeal is dismissed as frivolous.     See Baugh,
117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.

     Broussard is hereby informed that the dismissal of this

appeal as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g), in addition to the strike for the district court’s

dismissal.   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996) (“[D]ismissals as frivolous in the district courts or the

court of appeals count [as strikes] for the purposes of

[§ 1915(g)].”).   We caution Broussard that once he accumulates

three strikes, he may not proceed IFP in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     IFP AND APPOINTMENT OF COUNSEL DENIED; APPEAL DISMISSED AS

FRIVOLOUS; SANCTION WARNING ISSUED.